Judge BECTON
dissenting.
Believing that the trial judge committed “plain error” by failing to instruct the jury on the right of defendant to use force in self-defense without retreating because he was in his own home, I dissent. See State v. Odom, 307 N.C. 655, 300 S.E. 2d 375 (1983). That the error prejudicially affected substantial rights of the defendant is buttressed by my belief that this is a close case on all issues, especially the issues involving whether defendant was the aggressor and the court’s obvious misstatement that Mike Wilson, the victim, “saw James Lilley [the defendant] holding a gun pointed in her direction” (referring to Wilson’s sister).